Citation Nr: 1732958	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-02 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected for residuals of a fractured L3 vertebrae from May 10, 2007, to December 18, 2007, and in excess of 40 percent from January 1, 2009.

2.  Entitlement to an initial compensable disability rating for left leg radiculopathy of the sciatic nerve prior to March 13, 2008.
 
3.  Entitlement to an initial compensable disability rating for left leg radiculopathy of the femoral nerve prior to March 13, 2008.

4.  Entitlement to an initial compensable disability rating for right leg radiculopathy of the sciatic nerve prior to July 3, 2008. 

5.  Entitlement to an initial compensable disability rating for right leg radiculopathy of the femoral nerve prior to July 3, 2008.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1983 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, that continued a 20 percent disability rating for the service-connected low back disability.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Detroit, Michigan.

In August 2009, the Veteran's service-connected residuals of a fractured L3 vertebrae were awarded a temporary 100 percent disability rating that ultimately extended from December 19, 2007, until December 31, 2008.  A 40 percent disability rating was then assigned from January 1, 2009.

In September 2014, the Board denied the Veteran's claim of entitlement to an increased disability rating for the service-connected residuals of a fractured L3 vertebra.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a July 2015 Order, the Court granted the parties' Joint Motion for Remand, vacated the September 2014 Board decision, and remanded the matter for actions consistent with the terms of the joint motion.  
During the pendency of the appeal, in June 2015, the agency of original jurisdiction (AOJ) granted separate service connection for bilateral lower extremity radiculopathy associated with the service-connected low back disability.  The award of service connection was made effective as of June 11, 2015.  In July 2015, the Veteran timely filed a notice of disagreement as to the effective date of the awards of service connection, asserting that the onset of symptoms was in August 2008.

The Board subsequently remanded the case for additional development in October 2015 and in January 2017 for further development and is now ready for disposition.  


FINDINGS OF FACT

1.  From May 10, 2007, to December 18, 2007, the Veteran's service-connected low 
back disability was not shown to be manifested by limitation of forward flexion to 30 degrees or less, any findings of ankylosis, or evidence of incapacitating episodes of disc disease having a total duration of at least 4 weeks during a 12 month period.

2.  For the period beginning January 1, 2009, the Veteran's service-connected low back disability was not shown to be manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during the preceding 12 months.

3.  A March 2017 VA examination report shows right and left lower extremity radiculopathy existed for the entire period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 20 percent for service-connected residuals of a fractured L3 vertebra, from May 10, 2007, to December 18, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for entitlement to a disability rating in excess of 40 percent for service-connected residuals of a fractured L3 vertebra from January 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2016).

3.  The criteria for an initial 40 percent disability rating, but no more, for left leg radiculopathy of the sciatic nerve prior to March 13, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.124a, DCs 8520 (2016).

4.  The criteria for an initial 30 percent disability rating, but no more, for left leg radiculopathy of the femoral nerve prior to March 13, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.124a, DCs 8526 (2016).  

5.  The criteria for an initial 20 percent disability rating, but no more, for right leg radiculopathy of the sciatic nerve prior to July 3, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.124a, DC 8520 (2016).

6.  The criteria for an initial 20 percent disability rating, but no more, for right leg radiculopathy of the femoral nerve prior to July 3, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.124a, DCs 8526 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in December 2008 and June 2009 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was most recently remanded in January 2017 in order to afford the Veteran a VA examination so as to assess the severity of his low back disability.  Thereafter, the Veteran was afforded a VA examination in March 2017.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives, and no further action is necessary. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history 
of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When rating spine disabilities, the Board must also discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016). 

The Veteran's lumbar spine disability has been rated by the RO under Diagnostic Code 5242-5241.  Hyphenated Diagnostic Codes are used when a rating under one diagnostic code requires the use of an additional one to identify the basis for the rating assigned; the additional diagnostic code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5242 provides the criteria for degenerative arthritis of the spine.  Diagnostic Code 5241 provides the criteria for spinal fusion.  Both such disabilities of the spine are evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The General Rating Formula pertinent to the thoracolumbar spine provides that a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine 
is from zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right later rotation is zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2). 

Intervertebral disc syndrome is rated either under the General Rating Formula or alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, pursuant to Diagnostic Code 5243, whichever method results in a higher disability rating. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least two week but less than four weeks during the preceding 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.  The maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least six weeks during the preceding 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  VA regulations provide that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1).

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Diagnostic Code 5003 provides the rating criteria for degenerative arthritis and requires that the disability be established by X-ray findings to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).


Low Back Disability from May 10, 2007, to December 18, 2007

The Veteran's claim for an increased disability rating was received on May 10, 2007.  The Board notes that in Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A review of the Veteran's claims file reveals that following the issuance of a May 1989 rating decision initially awarding service connection, there is no evidence received within one year which relates to the service-connected low back disability.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the June 2008 rating action is the proper rating decision on appeal.

The Veteran's post-service treatment records show complaints of and treatment for low back pain.

A July 2007 VA examination report shows that the Veteran reported progressive 
pain with limited motion, which required pain medication and surgical intervention.  He reported having surgery in April 2007, after which he was incapacitated for a week.  He also provided a history of decreased motion, stiffness, spasms and constant moderate pain.  He noted radiating pain to the left buttock and mid-thigh.  He added that he would experience severe flare-ups that occurred weekly and would last for hours, brought on by walking, increased activity, or with no provocation.  Physical examination revealed no spasm, atrophy, guarding, pain with motion, tenderness or weakness, providing evidence against this claim.  The examiner noted no muscle spasm, localized tenderness or guarding that was severe enough to cause abnormal gait or spinal contour, and there was no ankylosis of the spine.  The Veteran had normal head position, stooped posture, and antalgic gait.  He had normal spine curvature except for lumbar lordosis.  Range of motion testing revealed flexion to 70 degrees with pain, extension to 10 degrees with pain, bilateral lateral flexion to 15 degrees with pain, and bilateral lateral rotation to 15 degrees with pain.  Combined range of motion was 140 degrees.  Range of motion was not additionally limited following three repetitions.  The Veteran had a vertebral body fracture of L3 that resulted in loss of height of less than 10 percent.  A magnetic resonance imaging (MRI) study showed status post nucleoplasty at L5-S1 and modic-type I degenerative changes.  The examiner noted that the disability affected his usual daily activities as he was unable to sit due to pain and had difficulty sleeping at night.

In March 2017, a VA examiner provided a retrospective medical opinion on the Veteran's functional loss and loss of range of motion at the time of the July 2007 VA examination.  The VA examiner indicated that the Veteran reported functional loss during flare-ups that occurred monthly and lasted from hours to three to four days.  Pain was said to range from seven to nine on a scale of 10 during flare-ups.  He stated that during such episodes, he would avoid everything, as he was unable to be physically active, and would have to lie down.  Estimated range of motion during flare-up based on range of motion documented was said to be 70 degrees of flexion, 10 degrees of extension, 15 degrees of right and left lateral flexion, and 15 degrees of right and left lateral rotation.

Private medical treatment records show that in December 2007, the Veteran 
underwent a fusion of L5-S1, and in August 2008, he underwent a fusion of L2-S1.  In November 2008 he had a VA examination consultation.  He was in immediate post-operative recovery and had not yet stabilized.  Accordingly, the VA examiner noted that "a physical examination including maximal effort on range of motion testing is medically contraindicated at this time."  The Veteran returned to work in December 2008.  

After careful review of the evidence of record from May 10, 2007, to December 18, 2007, the Board finds no basis for the assignment of an increased disability rating. In this regard, intervertebral disc syndrome, while shown, was not said to have resulted in any incapacitating episodes requiring physician prescribed bed rest. Thoracolumbar forward flexion was 70 degrees, with that range estimated during flare-ups.  Combined range of motion on examination was greater than 120 degrees. Further considering the relevant rating criteria, there was no spasm, atrophy, guarding, pain with motion, tenderness or weakness, and the spine was not ankylosed.

The medical evidence of record during this time period on appeal did not show bladder or bowel diagnoses related to the low back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  As noted above, separate disability ratings have been awarded for radiculopathy of the lower extremities, and those ratings will be discussed below.  There are no other neurological changes related to the service-connected back disability that would warrant an additional separate disability rating.

The Board has also considered the provisions of 38 C.F.R. § 4.40 , 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased disability rating for the Veteran's service-connected low back disability during this period on appeal is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent disability rating.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions, and acknowledges the objective medical findings, which reflect his complaints of pain when conducting his range-of-motion testing.  The Board also observes that the Veteran's range of motion in his spine is limited by pain, and takes note of the March 2017 VA examination report which estimated range of motion on flare-ups to yield the same range of motion as shown on examination.  

For the above reasons, the disability picture presented May 10, 2007, to December 
18, 2007, does not warrant a disability rating in excess of 20 percent for the Veteran's service-connected residuals of a fractured L3 vertebra.

Low Back Disability from January 1, 2009

A VA examination report dated in October 2009 shows that the Veteran reported daily pain in his back with decreased range of motion.  He described increased pain when lying down, walking or in the same position for a prolonged period of time.  He reported insomnia related to the pain.  He also reported a history of fatigue, decreased motion, stiffness, spasms and constant moderate pain.  He reported severe flare-ups that would occur weekly and last for hours with a 40 percent decrease in overall function.

Physical examination revealed normal posture and head position but abnormal gait.  The Veteran had lumbar flattening.  There were no objective abnormalities of spasm, atrophy, guarding, or weakness.  There was objective evidence of pain on motion and tenderness.  There was no guarding, muscle spasm, or localized tenderness severe enough to cause abnormal gait or spinal contour, and there was no ankylosis of the spine.  Range of motion testing revealed flexion to 30 degrees, extension to 5 degrees, bilateral lateral flexion to 5 degrees, and bilateral lateral rotation to 10 degrees.  Combined range of motion was 65 degrees.  Range of motion was not additionally limited with three repetitions.  There was a vertebral body fracture of L3 that resulted in loss of height of less than 10 percent.  The disability was said to have moderate to severe effects on usual daily activities.  

In March 2017, a VA examiner provided a retrospective medical opinion on the Veteran's functional loss and loss of range of motion at the time of the October 2009 VA examination.  The examiner indicated that flare-ups occurred weekly, manifested by severe pain lasting for hours.  Functional loss per the Veteran was approximately a 40 percent decrease.  He would be unable to perform physical activity during flare-ups, wherein he would usually rest.  Range of motion during flare-ups was estimated to be flexion to 30 degrees, extension to 5 degrees, bilateral lateral flexion to 5 degrees, and bilateral lateral rotation to 10 degrees.  

A VA examination report dated in June 2015 shows that Veteran reported dieting and walking.  He described being constantly stiff no matter what he would do.  On a bad day, he could not move.  His mobility was limited.  He would take pain medication for relief.  He described his daily pain as ranging from three to seven on a scale of 10.  He described flare-ups would occur once per month, wherein he would be "out" and would take narcotic medication.  He would recover within a day or two, with the maximum being three to four days.  His pain would be seven to nine on a scale of 10.  Going to the bathroom was said to be laborious at best.  A firm mattress was helpful.  He would avoid everything.  When driving for too long, he would have to crawl out of the car; he could not just turn and get out.  He would drive 20 minutes to work and had to use the heated seats.

Physical examination revealed evidence of guarding, muscle spasm, and local tenderness resulting in abnormal gait or spinal contour.  Range of motion testing revealed flexion to 30 degrees, extension to 0 degrees, bilateral lateral flexion to 0 degrees, and right lateral rotation to 5 degrees, and left lateral rotation to 10 degrees.  Combined range of motion was 45 degrees.  He had very limited motion of his back and compensates by using his legs, shoulders, and turning his neck.  Pain was noted on examination and caused functional loss in all motions with any type of movement.  Following repetitive use testing, flexion was to 0 degrees, extension to 0 degrees, bilateral lateral flexion to 0 degrees, and right lateral rotation to 0 degrees, and left lateral rotation to 5 degrees.  Combined range of motion was 5 degrees.  With flare-ups, range of motion was said to be zero in all motions.  There was no ankylosis.  There was intervertebral disc syndrome, but no episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician in the preceding 12 months.  He would occasionally use a transcutaneous electrical nerve stimulation (TENS) unit for relief.  The diagnosis, in pertinent part, was L4-L5 to L2-S1 fusion, residuals of fractured L3 vertebrae; and degenerative disc disease of the thoracic spine and scoliosis.

In the March 2017 VA retrospective medical opinion, the examiner commented on the Veteran's functional loss and loss of range of motion at the time of the June 2015 VA examination.  It was indicated that the Veteran had reported functional loss during flare-ups that would occur monthly, and last three to four days.  Pain was documented as seven to nine on a scale of 10.  The Veteran would avoid everything as he was unable to be physically active.  He would have to lie down and rest until the flare-up would subside.  Estimation of range of motion during a flare-up was said to be 0 degrees in all motions.  

A VA examination report dated in November 2015 shows that the Veteran was diagnosed with degenerative disc disease, intervertebral disc syndrome, and spinal fusion.  The examiner found that there was favorable ankylosis of the entire thoracolumbar spine.  The examiner did not find that there was unfavorable ankylosis of the entire thoracolumbar spine.  The examiner was unable to opine on the question of whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups, and could not provide ranges of motion of the past dates regarding each period of time during flare-ups.

A VA examination report dated in March 2017 shows that the Veteran was diagnosed with degenerative arthritis of the spine.  He reported that his condition had worsened since his last examination.  He described constant tightness and stabbing pain in the upper and lower back that would radiate to the bilateral right and left glutes.  He also reported numbness and tingling paresthesia to both lower extremities.  Prolonged sitting and standing would aggravate the pain.  He would need to reposition frequently to decrease the pain.  He would use heated seats when driving in a car.  Flare-ups of symptoms would occur at least once per month, and could last up to three to four days during which the pain would increase to seven to nine on a scale of 10.  He would treat his symptoms with personal and formal physical therapy, and also with a traction device, heat, narcotic pain medications, muscle relaxers, and non-steroidal anti-inflammatory drugs.  He would use a shower chair and hand rails in the shower due to numbness in the legs that was worsening with standing.  He also developed erectile dysfunction since his last visit due to low back pain and neuropathy (for which separate service connection has already been established).  

Physical examination revealed that range of motion of flexion to 20 degrees, extension to 10 degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 10 degrees.  The examiner determined that, during a flare-up, flexion would be to 10 degrees, extension to 5 degrees, right lateral flexion to 5 degrees, left lateral flexion to 5 degrees, right lateral rotation to 0 degrees, and left lateral rotation to 0 degrees.  The examiner indicated that there was objective evidence of pain during the range of motion, as well evidence of pain on weight-bearing, localized tenderness or pain on palpation, and muscle spasms and guarding resulting in abnormal gait.  There was also evidence of reduced muscle strength and impaired reflexes and decreased sensation to light touch from the lower legs to the feet.  There was no objective evidence of muscle atrophy or ankylosis.

For the period beginning January 1, 2009, the Board finds that a disability rating greater than the currently assigned 40 percent is not warranted.  The next higher 50 percent disability rating is warranted only when there is unfavorable ankylosis of the entire thoracolumbar spine.  There is no evidence of record suggesting that the Veteran has had any such symptoms.  While the VA examination report in November 2015 found that there was favorable ankylosis of the entire thoracolumbar spine, this is contemplated in the rating criteria for the assignment of a 40 percent disability rating.  At no time has unfavorable ankylosis of the thoracolumbar spine been demonstrated.  As such, the Board finds that a disability rating in excess of 40 percent for the service-connected low back disability for the period beginning January 1, 2009, is not warranted.  

The Board has considered whether a staged rating is appropriate.  The RO has already assigned temporary 100 percent disability ratings for the Veteran's surgeries.  At no other point during the period on appeal does the Veteran exhibit symptoms that would warrant the assignment of a higher disability rating.

The Board finds no basis to assign a separate compensable rating for neurological abnormalities involving bowel or bladder impairment (as noted above, the Veteran's symptoms of right and left lower extremity radiculopathy and erectile dysfunction have already been separately rated).  In this regard, the record is negative for bowel or bladder impairment as a result of the Veteran's lumbar spine disorder.  Examinations revealed no evidence of urinary or fecal deficits related to the lumbar spine disorder, and the Veteran has not reported such symptoms.  In the absence of any objective neurological findings, there is no basis to grant additional separate compensable disability ratings for neurological impairment of the bowel or bladder.

The Board also acknowledges assertions made by the Veteran throughout the appeal indicating that he is limited in his day-to-day activities as a result of his spine disability.  Nonetheless, the effect of the symptoms associated with the Veteran's lumbar spine is contemplated in the currently assigned disability ratings under Diagnostic Codes 5242-5241.  The Veteran's symptoms do not tend to establish a disability that would warrant an increased rating.  Where, as here, the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107 (b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Neurological Considerations

The Veteran is currently assigned 20 percent and 40 percent ratings for radiculopathy in the sciatic nerve for the right and left lower extremities, respectively, under 38 C.F.R. § 4.124a, DC 8520.  He also receives separate 20 and 30 percent ratings for the right and left lower extremities, respectively, under DC 8526.  The ratings for the left lower extremity are effective March 13, 2008, and the ratings for the right lower extremity are effective July 3, 2008.  It is the Veteran's argument that these ratings should extend to the beginning of the period on appeal.   

Based on the evidence of record, the Board concludes that the assigned ratings should extend back to the time of the Veteran's original claim for an increased disability rating for the service-connected low back disability on May 10, 2007.  

Specifically, a March 2017 VA examination report shows the Veteran began to develop recurrent radicular symptoms bilaterally in 2006.  In December 2006, he was diagnosed with lumbar spine degeneration with lumbar radiculopathy, and in January 2007 nerve conduction testing showed L5 radiculopathy.  A February 2007 MRI study revealed moderate sized central disc herniation at L5-S1 causing compression of the S1 nerve root on the right.  In March 2007, he was evaluated for low back pain with left radiculopathy and right hip sharp shooting pain which was likely associated with radiculopathy correlating with MRI findings.  In 2007, the Veteran underwent nucleoplasty due to progressive back pain, and he developed bilateral radicular symptoms after this surgery.  

The March 2017 VA examiner added that records indicate progressive increase in back pain and radicular symptoms with decrease in function from initial injury to the present.  Veteran has had chronic pain that has required changes and/or increase in dosage and types narcotic pain medications.  He has undergone multiple injections and multiple physical therapy evaluations and treatments.  His condition was said to likely continue to decline as time progresses.

Given this information, the Board may conclude that the Veteran's symptoms, preceded March 13 and July 3, 2008, and should extend back to the time the claim was submitted.  As the Veteran has sought only an adjustment of the effective date to the ratings already assigned, whether ratings in excess of those already assigned are warranted is not subject to this appeal.  


ORDER

A disability rating in excess of 20 percent for service-connected for residuals of a fractured L3 vertebra from May 10, 2007, to December 18, 2007, and in excess of 40 percent from January 1, 2009, is denied.

An initial 40 percent disability rating, but no more, for left leg radiculopathy of the sciatic nerve prior to March 13, 2008, is granted.  

An initial 30 percent disability rating, but no more, for left leg radiculopathy of the femoral nerve prior to March 13, 2008, is granted.  

An initial 20 percent disability rating, but no more, for right leg radiculopathy of the sciatic nerve prior to July 3, 2008, is granted.

An initial 20 percent disability rating, but no more, for right leg radiculopathy of the femoral nerve prior to July 3, 2008, is granted.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


